 



EXHIBIT 10.44
SECOND AMENDING AGREEMENT dated as of November 24, 2006

     
BETWEEN:
  ABITIBI-CONSOLIDATED INC., (“ACI”)
 
   
AND:
  ABITIBI-CONSOLIDATED COMPANY OF CANADA, (collectively, the “Borrowers”)
 
   
AND:
  THE LENDERS PARTY TO THE CREDIT AGREEMENT REFERRED TO BELOW, (collectively,
the “Lenders”)
 
   
AND:
  CANADIAN IMPERIAL BANK OF COMMERCE, (the “Agent”)

Recitals

A.   The Borrowers, the Agent and the Lenders are party to a credit agreement
dated as of October 3, 2005, as amended on September 28, 2006 (the “Credit
Agreement”) providing for credit facilities in an aggregate amount of
$750,000,000 (the “Facilities”).   B.   The Lenders have consented to an
amendment to the pricing grid further to the Borrower’s request for amendments
dated
November 10, 2006 addressed to the Agent and the Lenders.   C.   The parties
wish to amend the Credit Agreement accordingly.       NOW, THEREFORE, THE
PARTIES AGREE AS FOLLOWS:

1. Interpretation

  1.1   Capitalized terms used herein and defined in the Credit Agreement have
the meanings ascribed to them in the Credit Agreement unless otherwise defined
herein.     1.2   Any reference to the Credit Agreement in any Credit Document
(including any Security Document) refers to the Credit Agreement as amended
hereby.

 



--------------------------------------------------------------------------------



 



-2-

2.   Amendments to the Credit Agreement

Section 2 of Schedule A (Applicable Margins or Rates) is deleted in its entirety
and replaced by the following’:
“During any day that ACI has a Corporate Family Issuer Rating from Moody’s or a
similar type rating from S&P (a “Rating”), the applicable Rates will be those
which correspond to the Rating in effect at the close of business on such day as
specified in the above grid. In the absence of such ratings from either Moody’s
or S&P, the respective senior unsecured long-term debt ratings from the
applicable rating agency shall apply. If, on any day, ACI has a Rating from both
of S&P and Moody’s but the two Ratings are not at the same level, then (i) the
higher Rating will apply if the Ratings are not more than one level apart, and
(ii) the Rating which is at mid-point will apply if the Ratings are more than
one level apart; if there is no mid-point level, the applicable Rates will be
the simple average of the Rates corresponding to the two intermediate Ratings
will apply; if at least one Rating is not greater than BB+ or Ba l, then the
lower Rating applies. If there exists any day that ACI does not have any Rating,
the applicable Rates for such day will be those which correspond to a Rating of
lower than B/B2.”

3.   Adjustments

The Agent will make among the Borrowers and the Lenders such adjustments as are
necessary to reflect any changes in the Applicable Margin (or Rate) applicable
to Borrowings as of the Effective Date (as defined hereunder), and the Borrowers
or the Lenders, as applicable, will make to the Agent such payments as are
required to give effect to such adjustments.

4.   Condition Precedent

Prior to or concurrently upon the execution of this Agreement, each of the
Borrowers must have delivered to the Lenders a copy of the corporate resolutions
and other documents evidencing the authority of the persons herein acting on
behalf of such Borrower.

5.   Confirmation

The Borrowers represent to the Agent and the Lenders that this Agreement will
not result in any Default.

6.   Fees and Expenses

The Borrowers agree to pay on demand all reasonable costs and expenses of the
Agent in connection with the preparation, execution, delivery and implementation
and administration of this Agreement including the reasonable fees and expenses
of counsel for the Agent.

 



--------------------------------------------------------------------------------



 



-3-

7.   Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered will be deemed to be an original and all of which taken together will
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier will be effective as
delivery of a manually executed counterpart of this Agreement.

8.   Governing Law

This Agreement is governed by, and construed in accordance with, the laws of the
Province of Quebec and of the laws of Canada applicable therein.

9.   Effectiveness

This Agreement will be effective as of September 21, 2006 notwithstanding the
actual date of its execution (the “Effective Date”).

 



--------------------------------------------------------------------------------



 



-4-

     IN WITNESS WHEREOF the parties have caused this Agreement to be duly
executed as of the date and year first above written.

                  Abitibi-Consolidated Inc.    
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
                Abiti-Consolidated Company of canada    
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
                Canadian Imperial Bank of Commerce, as Agent
 
           
 
  Per:   /s/ David Evelyn
 
Director    
 
           
 
  Per:   /s/ Mark Chandler
 
Executive Director    
 
                (the names and signatures of the Lenders are on the next page)

 



--------------------------------------------------------------------------------



 



-5-

                                   Lenders    
 
                Canadian Imperial Bank of Commerce    
 
           
 
  Per:   /s/ Mark Chandler
 
Executive Director    
 
           
 
  Per:   /s/ Peter Rawlins
 
Director    
 
                The Bank of Nova Scotia    
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
                Citibank, N.A., Canadian Branch
 
           
 
  Per:   /s/ [UNREADABLE]
 
   
 
           
 
  Per:        
 
     
 
   
 
                Goldman Sachs Canada Credit Partners Co.
 
           
 
  Per:   /s/ Pedro Ramirez
 
Authorized Signatory    
 
           
 
  Per:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



-6-

         
 
                    Lenders
 
            Credit Suisse, Toronto Branch
 
       
 
  Per:   /s/ Alain Daoust
 
       
 
      Alain Daoust
Director
 
       
 
  Per:   /s/ Bruce F. Wetherly
 
       
 
      Bruce F. Wetherly
Director
Credit Suisse, Toronto Branch
 
            National, Bank of Canada
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
            The Toronto-Dominion Bank
 
       
 
  Per:   /s/ Mel Saklatvala
 
       
 
      Mel Saklatvala
Associate  
 
  Per:   /s/ Yves Bergeron
 
       
 
      Yves Bergeron
Managing Director       ABN Amro Bank N.V.
 
       
 
  Per:   /s/ Francois Bienvenue,
 
       
 
      Francois Bienvenue,
Vice President  
 
  Per:   /s/ Francois Morin,
 
       
 
      Francois Morin,
Assistant Vice President       Export Development Canada
 
       
 
  Per:   /s/ [UNREADABLE]
 
       
 
       
 
  Per:   /s/ [UNREADABLE]
 
       

 